UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [x] Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended June 30, 2015 [ ] Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number: 000-54485 CAMBRIDGE PROJECTS INC. (Name of small business issuer in its charter) Nevada 45-0713638 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 245 East Liberty Street, Suite 200, Reno, NV 89501 (Address of principal executive offices) (Zip Code) Issuer's telephone Number 1-702-666-4298 Securities registered under Section 12(b) of the Exchange Act: Common Stock, $0.001 par value Common (Title of class) (Name of exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES [ ] NO [x] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. YES [ ] NO [x] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [x] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ x ] NO [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K [ ]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [x] 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [x] No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrants’ most recently completed second fiscal quarter: The aggregate market value held by non-affiliates cannot be determined as the issuer’s common equity was not publicly traded as of the registrant’s completed second fiscal quarter. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: The Registrant had 33,001,000 shares of common stock outstanding as of September 28, 2015. 2 Contents Part I Page Item 1 Description of Business 5 Item 1A Risk Factors 11 Item 1B Unresolved Staff Comments 15 Item 2 Properties 15 Item 3 Legal Proceedings 15 Item 4 Submission of Matters to a Vote of Security Holders 15 Part II Item 5 Market for Common Equity and Related Stockholder Matters 15 Item 6 Selected Consolidated Financial Date 17 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A Quantitative and Qualitative Disclosure About Market Risk 23 Item 8 Financial Statements and Supplementary Data 24 Item 9 Changes in and Disagreements with Accountants and Accounting and Financial Statements 37 Item 9A(T) Controls and Procedures 37 Item 9B Other Information 38 Part III Item 10 Directors and Executive Officers 38 Item 11 Executive Compensation 41 Item 12 Security Ownership of Certain Beneficial Owners and Management 42 Item 13 Certain Relationships and Related Transactions 43 Item 14 Principal Accountant Fees and Services 44 Item 15 Exhibits 45 Signatures 46 3 PART I Note regarding forward-looking statements This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 (the "Exchange Act"). We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including, among other things: · general economic and business conditions, both nationally and in our markets, · our expectations and estimates concerning future financial performance, financing plans and the impact of competition, · our ability to implement our growth strategy, · anticipated trends in our business, · advances in technologies, and · other risk factors set forth herein. In addition, in this report, we use words such as "anticipates," "believes," "plans," "expects," "future," "intends," and similar expressions to identify forward-looking statements. As used in this current report, the terms “we”, “us”, “our” and the “company” refer to Cambridge Projects Inc. We undertake no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this Annual Report on Form 10K. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this prospectus may not occur and actual results could differ materially from those anticipated or implied in the forward-looking statements. 4 ITEM 1. DESCRIPTION OF BUSINESS History We were incorporated in the State of Nevada on March 11, 2011. Since inception, we have been engaged in organizational efforts and obtaining initial financing. We were initially formed as a vehicle to pursue a business combination. We have subsequently entered into licensing operations for the purpose of establishing waste conversion operations through joint ventures. We have not been involved in any bankruptcy, receivership or similar proceeding. On February 8, 2012 we entered into a Licensing Agreement (the “Agreement”) with Quadra International Inc. (“Quadra”), a manufacturer of the QI System. The QI System processes organic waste into marketable by-products and is proprietary technology. We obtained exclusive licensing rights in the states of Johore and Selangor, Malaysia for a period of 25 years. We will have exclusive rights to sub-license, establish joint ventures to commercialize, use and process organic waste, and sell related by-products. The license fee was$ 40,000. We are obligated to purchase the QI System at a fixed price of $ 400,000 by December 31, 2016 under various extension agreements mentioned below. We are subject to a royalty of 5% on licensee fees received from appointed sub-licensees as well as 3% on gross sales from by-product generated from any operated QI System in Johore and Selangor. We also have the option of obtaining exclusive license rights in other states and federal territories in Malaysia with license fees varying with each state and territory. On April 24, 2013, we signed an addendum to the February 8, 2012 license agreement with Quadra whereby we were granted an extension of the purchase date for one QI System from April 30, 2013 to December 31, 2013 for an extension fee of $ 15,000 which has been paid in full. The addendum also provides that although the purchase deadline is extended to December 31, 2013, the installation of the QI System may be completed later at a site to be approved by Quadra’s technical team. On November 18, 2013, we entered into an agreement to extend the purchase date from December 31, 2013 to December 31, 2014 for consideration of $ 20,000 payable as a lump sum by November 30, 2013. We have made full payment. On April 7, 2014, we entered into an agreement with Quadra to acquire additional territories to include all thirteen (13) states for consideration of $ 70,000 wherein full payment was made. We were also granted an extension in time to extend the purchase date of the QI System until December 31, 2016. The QI System is designed to handle commonly generated waste stream, whether liquid, solid, mixed or unmixed (including whole tires, all types of plastics, e-waste, shredder residues, sewage sludge, animal wastes, biomass, ligneous and infectious biohazard medical waste) and represent an environmentally friendly and commercially viable alternative to traditional methods of processing waste. The solutions are commercially viable ecological recycling models based on zero-waste philosophy. We will initially be focused on using the application for processing waste tires for conversion to biochar and fuel oil. Current Business Our business objective is to license the QI System through qualified interests and establishing waste conversion operations through joint ventures. On February 15, 2012, we entered into a Sub-License Agreement with Zhunger Capital Partners Inc. (“Zhunger”), to grant exclusive rights to sub-license, establish joint ventures to commercialize, use and process organic waste, and sell related by-products for a period of 25 years in the state of Johore, Malaysia. Zhunger was subject to a sub-license fee of $ 70,000 payable in monthly installments of $ 5,000 per month commencing March 1, 2012 ending, April 1, 2013. Full payment has been made. As per our Agreement with Quadra, 5% of any sub license fees received is payable to Quadra on a quarterly basis. As additional consideration, gross sales on by-products generated from the QI System will be subject to a 5% royalty fee of which 3% will be remitted to Quadra and 2% retained by us. Zhunger is obligated to purchase the QI System (one treatment application – used tires) for a fixed price of $ 400,000 by December 31, 2014 under various extension agreements as mentioned below. We have entered into discussions to establish waste conversion operations with Zhunger through a joint venture; however, an agreement has not materialized. There can be no assurance that any agreements will materialize. 5 On April 26, 2013, the Company entered into an addendum to our February 15, 2012 sub license agreement with Zhunger whereby the Company granted Zhunger an extension of the purchase date for one QI System from April 30, 2013 to December 31, 2013 for an extension fee of $ 20,000 payable in lump sum on or before April 30, 2013 or payable in 5 monthly installments of $ 5,000 per month commencing from May 1 through September 1, 2013, totaling $ 25,000. Zhunger chose the installment option. The addendum also provides that although the purchase deadline was extended to December 31, 2013, the installation of the QI System shall be completed later at a site to be approved by Quadra’s technical team. On November 19, 2013 we entered into a second extension agreement with Zhunger to extend the purchase date of the QI System from December 31, 2013 to December 31, 2014 for compensation of $ 30,000 payable in monthly installments of $ 5,000 commencing December 1, 2013 until May 1, 2014. The extension fee will be recognized as income over a twelve (12) month period from January 1, 2014 through December 31, 2014. Management assesses allowance for bad debts periodically and this estimate is based on the collectability of amounts owed to us under extensions from Zhunger. Upon management’s review during the fourth quarter of the fiscal 2014 year, we have determined that there is substantial doubt of receipt of payment and will recognize extension fees as revenue upon receipt. On April 10, 2014, we entered into an agreement with Zhunger to extend the purchase date of the QI Pyrolic System until December 31, 2015 for compensation of $ 30,000 payable in monthly installments of $ 5,000 commencing August 1, 2014 until January 1, 2015. The extension fee will be recognized as income upon receipt as the result of the substantial doubt of receipt of payment. The Company also obtained the option of acquiring 50% of waste conversion operations derived from the QI System by investing $150,000. This option expired on September 30, 2015. Principal Products, Services and Their Markets The QI System has the capability of four applications for treatment of waste tires, plastics, solid waste and hospital waste. The QI System we intend on purchasing will have one treatment application for waste tires. How the System Works Pyrolysis technologies: Pyrolysis is most commonly used for organic materials. It does not involve reactions with oxygen or any other reagents but can take place in their presence. Extreme pyrolysis, which leaves only carbon as the residue, is called carbonization and is also related to the chemical process of charring. Pyrolysis is heavily used in the chemical industry, for example, to produce charcoal, activated carbon, methyl alcohol and other chemicals from wood to convert ethylene dichloride into vinyl chloride to make PVC, to produce coke fuel from coal, to convert biomass into synthetic gas, to turn waste into safely disposable substances, and for the cracking of medium-weight hydrocarbons from petroleum into smaller molecules to produce lighter forms like gasoline. There are two kinds of pyrolysis technologies classified by heat source. Direct-Heat Pyrolysis This method allows the heat source to make direct contact with the feedstock material. It has the advantage of being the most efficient method of thermal conductivity. Examples of Direct-Heat Pyrolysis systems are; steam pyrolysis systems, nitrogen or argon gas pyrolysis systems. Both steam and gas pyrolysis heat the feedstock material completely thereby decomposing the hydrocarbons. The disadvantage of the Direct-Heat Pyrolysis method is that it requires the consumption of a large amount of energy. 6 Indirect-Heat Pyrolysis In the Indirect-Heat Pyrolysis method the feedstock material does not make direct contact with the heat source. The material is loaded in a vacuum chamber isolated from air. Then a heat source is applied to heat the chamber. The heat source can be a burner or heat wire. Indirect-Heat Pyrolysis has a low thermal conductive efficiency because no contact is made with the surface of the feedstock material. To improve efficiency, Catalyst Pyrolysis has been developed. It uses a catalyst to bring the heat in contact with the feedstock material. If more than one catalyst is used the greater the heat contact is made with the surface of the feedstock material and the efficiency is thereby increased. Another method is break down the feedstock material into the small pieces or to grind the feedstock into powder where the feedstock material will react instantly.
